Petition for rehearing denied December 12, 1945                        ON PETITION FOR REHEARING 164 P.2d 255
There is before us a petition for a rehearing. From the petition, we quote as follows:
    "Comes now the appellant, and respectfully petitions the Court for a rehearing, on the following ground and for the following reasons:
    "(1) The Court erred in holding that a creditor who is satisfied with the return made by a garnishee is required nevertheless to except thereto, in order to maintain a lien.
    "(2) The Court erred in holding that no lien was created when the writ of garnishment was served and when the partnership acknowledged the debtor as having an interest therein."
We do not believe that the mere fact that a creditor "is satisfied with the return made by a garnishee" requires a court to hold that the creditor obtained a lien upon the debtor's goods. The rights of other creditors, and possibly of other persons, must also be considered. In the present instance, if the creditor (plaintiff) obtained a lien through service of the notice of garnishment, it is impossible to know upon what the lien attached. The return made by Mr. Henderson *Page 528 
mentions no specific items of property. Its closest approach to mention of anything is "the assets of the partnership of Platt, Henderson, Warner and Cram." Whether those assets consisted of real or personal property is not stated in the return. Manifestly, if they are real property, the notice and return won for the plaintiff no lien. We again express the belief that Mr. Henderson's return to the notice of garnishment yielded no lien, and that it amounted to virtually nothing except an acknowledgment that Platt was a member of the firm of Platt, Henderson, Warner and Cram. Had the plaintiff desired to win a lien, and thus affect the rights of others, he should have challenged the return by availing himself of the remedies held out by §§ 7-209 to 7-226 O.C.L.A.
The petition for a rehearing says:
    "We sincerely believe the Court, by its opinion, has created a `no man's land' in so far as it pertains to the garnishment of an interest of a co-partner. As we interpret the opinion, a creditor of an individual partner is without remedy or recourse unless and until he obtains a judgment and then proceeds, under Sec. 79-505, O.C.L.A., for the appointment of a receiver, and until that event occurs there can be no garnishment against his interest in the firm, either at the time of instituting suit, or after judgment.
    "The bar, as well as the business community, should be entitled to know if the Court has in fact created a `no man's land' in so far as an individual debtor is concerned."
We fear that the appellant has misread our opinion. When we wrote the latter we considered the very situation depicted in the above-quoted language. We observed that § 23 of the English Partnership Act, 1890, *Page 529 
which was used as the pattern for § 28 of our Uniform Act, started with this sentence:
    "(1) After the commencement of this Act a writ of execution shall not issue against any partnership property except on a judgment against the firm."
See 7 U.L.A., p. 78. Those words, for some reason which we have not been able to discover, were abandoned when § 28 was written. Since the issues before us did not call directly for a determination as to whether or not a partner's interest is subject to attachment and garnishment, we expressed no opinion whatever upon the subject. So far as our decision is concerned the issue is an open one.
The petition for a rehearing is denied. *Page 530